Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Lauks et al. (US 2006/0137980) teaches:
A multi-layered band (referred to as a device that contains multiple layers on a conducting element, see [0017]), comprising: 
a support (referred to as the planar substrate 21, see Fig. 3A and [0088]) configured to hold at least one battery structure (referred to as the conductor 22, see Fig. 3A and [0088]) formed by a plurality of overlapped layers (referred to as the insulator layer 23, hydrophilic matrix 26, and the insulating element 27, see Fig. 3A and [0088]), said plurality of overlapped layers including: 
a porous material (referred to as the hydrophilic matrix 26 that contains water-filled pores, see [0081]), and 
at least two electroactive electrodes, one oxidizing electrode and one reducing electrode (referred to as the silver 24 and silver chloride 25 electrodes, see Fig. 3A and [0088], silver is the oxidizing species and silver chloride is the reducing species),  the electroactive electrodes being separated at a certain distance between them and  in touch with said porous material (the electrodes 24 and 25 are shown to be a certain distance from each other touching the hydrophilic matrix 26, see Fig. 3A),  the battery structure beinq configured to be activated upon the addition of a fluid, acting as the battery electrolyte (the conductor 22 is configured to produce signals after being immersed in water, which acts as the electrolyte, see [0084]) , into a given region of the porous material and to provide electrical energy while said fluid impregnates by capillarity the porous material (the transport of the electrolyte happens through the capillary pores of the hydrophilic compartment, see [0081]).
Further, Lauks et al. teaches:
	A method for manufacturing a multi-layered band, the method comprising:
assembling a plurality of layers including a porous material (referred to as the hydrophilic matrix 26 that contains water-filled pores, see [0081]) and at least two electroactive electrodes , one oxidizing  and one reducing (referred to as the silver 24 and silver chloride 25 electrodes, see Fig. 3A and [0088], silver is the oxidizing species and silver chloride is the reducing species), over a support forming a multi-layered band (referred to as the planar substrate 21 which supports the electrodes and porous material, see Fig. 3A and [0088]), said at least two electroactive electrodes  being separated at a certain distance between them and being in touch with said porous material (the electrodes 24 and 25 are shown to be a certain distance from each other touching the hydrophilic matrix 26, see Fig. 3A), and
said plurality of layers forming at least one battery structure that is activated upon the addition of a fluid, acting as the battery electrolyte (the conductor 22 is configured to produce signals after being immersed in water, which acts as the electrolyte, see [0084]).
However, in regards to the independent claims 1 and 11, Lauks et al. does not teach neither fairly suggest that the overlapped layers are constituted by parallel strips that stretch longitudinally along the length of the support such that said multi-layered band can be cut transversally providing individual batteries of a same or different width each including the porous material and the at least two electroactive electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797